TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  NO. 03-08-00144-CV



Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
                               d/b/a Wellchoice, Appellant

                                           v.

                     Comprehensive Health Services, Inc., Appellee




   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
   NO. D-1-GN-00-001863, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                                  NO. 03-08-00148-CV



Harry L. Sivley, Special Deputy Receiver of Comprehensive Health Services of Texas, Inc.,
                               d/b/a Wellchoice, Appellant

                                           v.

          N.S. Rangarajan, Robert B. Low, James W. Patton, Stanley R. Kirk,
                Mark D. Keshishian, and Jeffrey Richardon, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-03-00001, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING
                             MEMORANDUM OPINION


               On February 12, 2009, at the joint request of the parties, we abated these appeals to

give the parties time to resolve their disputes. On March 19, the parties filed joint motions to

dismiss, explaining that they have finalized the settlement of their disputes and asking that we

dismiss the appeals.1 We grant the motions and dismiss both appeals.



                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton
       Chief Justice Law Not Participating

Dismissed on Joint Motion

Filed: March 26, 2009




       1
         The parties ask that we dismiss the appeals with prejudice. The phrase “with prejudice”
is used when disposing of a case at the trial court level, but when this Court dismisses an appeal, it
does so without any such notation. See, e.g., Tex. R. App. P. 42.1 (appellate court may dismiss
appeal on motion of appellant or by joint agreement).

                                                  2